This is an original proceeding in habeas corpus for the purpose of reducing the bond of petitioner. *Page 398 
Petitioner is charged in the district court of Murray county with obtaining property by false pretenses, it being alleged in the information that petitioner by false representations obtained from one Cora Pratt 41 shares of Cities Service stock of the value of $4,920, giving in exchange 77 German government bonds of a face value of $84,000, and a draft in the sum of $672, which were without value. The bail was fixed by the district court upon arraignment of defendant in the sum of $5,000.
It is well settled in this jurisdiction that, where an application is made to reduce bail, this court will assume the defendant is guilty and will not reduce bail unless it clearly appears that the amount fixed by the trial court is excessive and clearly disproportionate to the offense charged. Ex parte McClellan, 1 Okla. Crim. 299, 97 P. 1019; Ex parte Ruble,18 Okla. Crim. 134, 193 P. 1009. Under the charge this is not made to appear.
The writ is denied.
DAVENPORT and CHAPPELL, JJ., concur.